 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL ANTHONY HOWARD,                           No. 1:18-cv-01710-DAD-EPG (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    EDMUND G. BROWN, JR., et al.,
                                                        (Doc. No. 21)
15                       Defendants.
16

17          Michael Howard (“plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

18   in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 30, 2019, the assigned magistrate judge issued findings and recommendations,

21   (Doc. No. 21), recommending that

22                  all claims and defendants be dismissed, except for Plaintiff’s claim
                    against defendants J. Flores, J. Alejo, R. Nichols, H. Rodriguez, A.
23                  Loza, Leno, and A. Encinas for excessive force in violation of the
                    Eighth Amendment; Plaintiff’s claim against defendant Tumacder
24                  for failure to protect in violation of the Eighth Amendment;
                    Plaintiff’s claim for deliberate indifference to serious medical needs
25                  in violation of the Eighth Amendment against defendants J. Flores,
                    J. Alejo, R. Nichols, H. Rodriguez, A. Loza, Leno, A. Encinas,
26                  Tumacder, Soto, Hanna, and Blevins; Plaintiff’s Bane Act claim
                    against defendants J. Flores, J. Alejo, R. Nichols, H. Rodriguez, A.
27                  Loza, Leno, and A. Encinas; and Plaintiff’s assault and battery claims
                    against defendants J. Flores, J. Alejo, R. Nichols, H. Rodriguez, A.
28                  Loza, Leno, and A. Encinas.
                                                         1
 1   (Doc. No. 21 at 2.) Plaintiff was provided an opportunity to file objections to the findings and

 2   recommendations. Nonetheless, plaintiff has not done so and the deadline for filing objections

 3   has passed.

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 5   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 6   court finds the findings and recommendations to be supported by the record and proper analysis.

 7          Accordingly:

 8                 1. The findings and recommendations issued by the magistrate judge on July 30, 2019

 9                    (Doc. No. 21) are adopted in full;

10                 2. All claims and defendants are dismissed, except for plaintiff’s claim against

11                    defendants J. Flores, J. Alejo, R. Nichols, H. Rodriguez, A. Loza, Leno, and A.
                      Encinas for excessive force in violation of the Eighth Amendment; plaintiff’s claim
12
                      against defendant Tumacder for failure to protect in violation of the Eighth
13
                      Amendment; plaintiff’s claim against defendants J. Flores, J. Alejo, R. Nichols, H.
14
                      Rodriguez, A. Loza, Leno, A. Encinas, Tumacder, Soto, Hanna, and Blevins for
15
                      deliberate indifference to serious medical needs in violation of the Eighth
16
                      Amendment; plaintiff’s Bane Act claim against defendants J. Flores, J. Alejo, R.
17
                      Nichols, H. Rodriguez, A. Loza, Leno, and A. Encinas; and plaintiff’s assault and
18
                      battery claims against defendants J. Flores, J. Alejo, R. Nichols, H. Rodriguez, A.
19
                      Loza, Leno, and A. Encinas;
20
                   3. The Clerk of Court is directed to reflect the dismissal of defendants Edmund G.
21                    Brown, Jr.; Scott Kernan; Matthew Cates; Kelli Harrington; Kathleen Allison; Ken
22                    Clark; and Burns from this action on the court’s docket; and
23                 4. The action is referred back to the assigned magistrate judge for further proceedings.
24
     IT IS SO ORDERED.
25
        Dated:       October 21, 2019
26                                                         UNITED STATES DISTRICT JUDGE
27

28
                                                           2
